Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.  
On page 5, regarding the Double Patenting rejection, Applicant appears to argue that the claims are not an obvious variant of Sasaki because Sasaki allegedly does not disclose the limitations of a second waterproofing portion, and a second waterproofing portion encapsulating a first waterproofing portion.
Applicant’s argument has been fully considered but is not persuasive.
Sasaki (US 10,609,831, “Sasaki”) discloses a second waterproofing portion encapsulating a first waterproofing portion.  See Sasaki, claim 1 Figs. 2 and 4, and col. 5, lines 13-23, the second waterproofing portion 50 encapsulates the first waterproofing portions 40.  Therefore, claims 1-8 are properly rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10609831 to Sasaki.
The Examiner respectfully submits that a terminal disclaimer will traverse this rejection.

On page 6, Applicant argues that Kawamura’s holder 28 does not encapsulate the o-ring 27, therefore Kawamura allegedly does not anticipate “a second waterproofing portion that is made of resin, and that is in intimate contact with the circuit section and encapsulates an outer surface of the first waterproofing portion” as recited in claim 1.
Applicant’s argument has been fully considered but is not persuasive.
It is noted that the term “encapsulate” is not explicitly defined in Applicant’s specification.  Therefore, the Examiner construes the term “encapsulate” in accordance with its plain meaning, as reasonably understood by a person of ordinary skill when read in light of the specification.
The on-line Britannica Dictionary provides two definitions for “encapsulate.”  
to show or express the main idea or quality of (something) in a brief way.  
to completely cover (something) especially so that it will not touch anything else.
(https://www.britannica.com/dictionary/encapsulate, accessed May 16, 2022).
	The Examiner respectfully submits that, when read in light of Applicant’s specification, a person of ordinary skill would reasonably construe “encapsulate” to be defined as: “2. to completely cover (something) especially so that it will not touch anything else.“


    PNG
    media_image1.png
    442
    403
    media_image1.png
    Greyscale

As illustrated above, the holder 28 encapsulates or completely covers the O-ring 27 so that the O-ring 27 will not touch anything else that is above the holder 28.  Therefore, the Examiner respectfully submits that this limitation is anticipated by Kawamura.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10609831 to Sasaki. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include elements which are either the same or obvious variants (e.g., see the 102 and 103 rejections below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamura et al. (US 2019/0305471, “Kawamura”).

Regarding claim 1, Kawamura anticipates 1. A circuit unit, comprising (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the busbar component 22 is a circuit unit):
a circuit section that includes a terminal portion connectable to an external terminal and a main body portion on which an electronic component is mounted (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the busbar component 22 includes the outside terminal portion 30 which is a terminal portion connectable to an external terminal and the busbar main body 29 which is a main body portion on which an electronic component is mounted near the busbar side lock hole 32), 
and in which a portion between the main body portion and the terminal portion is a portion to be waterproofed that is made of a plate-shaped metal (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the portion between the main body portion and the terminal portion is a portion to be waterproofed, near the O-ring attachment portion 35, which is made of a plate-shaped metal);
a first waterproofing portion that is in intimate contact with the portion to be waterproofed of the circuit section, and that is made of resin containing an adhesive component (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0060], [0065]-[0066]; the O-ring 27 is a first waterproofing portion that is intimate contact with the O-ring attachment portion 35 and is made of resin containing an adhesive component); 
and a second waterproofing portion that is made of resin, and that is in intimate contact with the circuit section and encapsulates an outer surface of the first waterproofing portion (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the holder 28 includes the busbar-side engagement portion 34 which is made of resin, and is in intimate contact with the busbar 22 and encapsulates an outer surface of the O-ring 27.  Examiner’s note: see the Response to Arguments section above for the Examiner’s construction of the term “encapsulate.”),
wherein the portion to be waterproofed includes a recessed portion into which the first waterproofing portion can enter (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the O-ring attachment portion 35 includes a recessed portion into which the O-ring 27 can enter), 
and a protruding portion protruding outward is formed on an outer surface of a portion of the first waterproofing portion that overlaps the recessed portion (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the O-ring 27 includes an outer surface which is a protruding portion which protrudes outward and which overlaps the O-ring attachment portion 35).

Regarding claim 2, Kawamura anticipates 2. The circuit unit according to claim 1, wherein the width of the protruding portion is larger than a range of the recessed portion that overlaps the protruding portion (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the width of the protruding portion of the O-ring 27 is greater than a range of the O-ring attachment portion 35 that overlaps the protruding portion of the O-ring 27.  Examiner’s note: the range of the O-ring attachment portion 35 can be construed either as the thickness or the depth of the O-ring attachment portion 35, both of which reads on this limitation.).

Regarding claim 3, Kawamura anticipates 3. The circuit unit according to claim 1, wherein the recessed portion and the protruding portion are provided on both surfaces of a plate surface of the portion to be waterproofed (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the O-ring 27 and the O-ring attachment portion 35 are both provided on both plate surfaces of the portion to be waterproofed of the busbar main body 29).

Regarding claim 5, Kawamura anticipates 5. The circuit unit according to claim 1, wherein the terminal portion has a width dimension larger than that of a portion of the circuit section with which the first waterproofing portion is in intimate contact (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the outside terminal portion 30 has a width dimension larger than that of the width dimension of the O-ring attachment portion 35 with which the O-ring 27 is in intimate contact).

Regarding claim 7, Kawamura anticipates 7. The circuit unit according to claim 1, wherein the circuit section includes a plate-shaped metal bus bar (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the busbar main body 29 includes a plate-shaped metal bus bar), 
the terminal portion and the portion to be waterproofed are formed on the bus bar (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the outside terminal portion 30 and the O-ring attachment portion 35 are formed on the busbar main body 29), 
and the first waterproofing portion and the second waterproofing portion are in intimate contact with the bus bar (Figs. 5, 9-11, [0046], [0052], [0055]-[0056], [0065]-[0066]; the O-ring 27 and the busbar-side engagement portion 34 are in intimate contact with the busbar main body 29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claim 1 above, and further in view of Kaneko et al. (US 2020/0344900, “Kaneko”).

Regarding claim 4, Kawamura discloses the claimed invention as applied to claim 1, above.
Kawamura does not disclose the limitations of claim 4.
Kaneko discloses the recessed portion is a through hole that penetrates the portion to be waterproofed (Fig. 5A, [0044]; the through hole 15 penetrates a waterproofing portion of the metal plate 6 and the resin material 21 penetrates the through hole 15).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed and modified Kawamura’s bus bar, waterproofing portion and recessed portion with Kaneko’s resin and through hole in order to provide further improvement of the joint reliability between the metal plate 6 and the resin 21, as suggested by Kaneko at [0044].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claim 1 above, and further in view of Kondo et al. (US 6,194,656, “Kondo”).

Regarding claim 6, Kawamura discloses the claimed invention as applied to claim 1, above.
Kawamura does not disclose the limitations of claim 6.
Kondo discloses a portion between the terminal portion and the main body portion in the circuit section is bent in a crank shape (Fig. 3, col. 5, lines 12-22; bus bar 38 includes a portion which is bent in a crank shape).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed and modified Kawamura’s bus bar with Kondo’s crank shape in order to provide a terminal for making a connection with a printed circuit board, as suggested by Kondo at col. 5, lines 12-22.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura as applied to claim 1 above, and further in view of Kanou (US 2008/0223597, “Kanou”).

Regarding claim 8, Kawamura discloses the claimed invention as applied to claim 1, above.
Kawamura discloses the circuit unit according to claim 1.
Kawamura does not disclose An electrical junction box, comprising: a heat dissipation member that is superposed on the circuit unit; and a sealing member that is sandwiched between the circuit unit and the heat dissipation member.
Kanou discloses An electrical junction box, comprising: a heat dissipation member that is superposed on the circuit unit (Figs. 1, 4-5, [0046], [0049], [0055]-[0056]; connection box 1 includes the radiator panel 22 which is a heat dissipation member that is superposed on the switching members 13 on the circuit board 11); 
and a sealing member that is sandwiched between the circuit unit and the heat dissipation member (Figs. 1, 4-5, [0046], [0049], [0055]-[0056]; the potting material 26 is a sealing member that is sandwiched between the switching members 13 and the radiator panel 22).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed and modified Kawamura’s circuit unit with Kanou’s junction box and sealing member in order to prevent water from accumulating on the terminal contact portion which prevents short-circuiting among the connector terminals, as suggested by Kanou at [0007].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847